 638DECISIONSOF NATIONAL LABOR RELATIONS BOARDFreezer Queen Foods,Inc.andGerald KleparekLocal 2000A,International Longshoremen's Associa-tion,AFL-CIOandGeraldKleparek,Cases3-CA-5543and 3-CB-2232December16, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY ANDPENELLOOn June 21, 1974, Administrative Law Judge SidneySherman issued the attached Decision in this proceed-ing.Thereafter, General Counsel and both Respond-ents filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the attached Decision inlight of the exceptions and briefs, and has decided toaffirm the rulings, findings,[ and conclusions of theAdministrative Law Judge only to the extent consistentherewith.We agree with the Administrative Law Judge's dis-missal of the complaint insofar as it charges Local2000A, International Longshoremen's Association,AFL-CIO (hereinafter the Union), with violation ofSection 8(b)(1)(A) of the Act for its removal of Charg-ing Party Gerald Kleparek from his steward position.However, citingCameron IronWorks, Inc.,'as au-thority, the Administrative Law Judge found that thedisputed provision3 in the December 27, 1973, Memo-randum of Understanding between Freezer QueenFoods, Inc. (hereinafter the Employer), and the Unionviolated Section 8(a)(3) and (1) and Section 8(b)(2) and(1)(A) of the Act. It was his conclusion that this provi-sion limited the opportunities for promotion of stew-ards and union officers and thereby established a dis-criminatory condition of employment.We disagreewith this conclusion and accordingly shall dismiss thecomplaint in its entirety.The record reveals the following sequence of events.The Employer, a manufacturer and distributor offrozen foods, had a collective-bargaining agreementwith the Union which was due to expire on October 3,1973. In the course of negotiating a new contract theEmployer and the Union, on October 3, exchanged theiAs the record, exceptions and briefs adequately present the issues andthe positions of the parties, the request for oral argument by RespondentFreezer Queen Foods, Inc , is hereby denied2 194 NLRB 168 (1971)3The provision reads "It is agreed that an employee may not serve as aLead Person and a Union Steward or Officer of the Union at the same time "view that it was undesirable for leadmen to serve asunion stewards. After a 5-day strike which ended onOctober 5, agreement was reached on a new contract.In addition, a Memorandum of Understanding wasdrafted in which, among other things, a description ofthe leadperson function was included. Because thedraft of the contract subsequently delivered to theUnion by the Employer did not include what the Unionhoped would be a written statement reflecting the ex-change of views between the Employer and the Unionwith regard to the undesirability of combining lead-man-steward functions, a later Memorandum of Un-derstanding was agreed to on December 27 which in-cluded the disputed provision. Subsequently, theEmployer and the Union arranged for publication ofthe Memorandum of Understanding. However, no re-vised draft was formally executed by the parties.In June 1972, Kleparek was first appointed to a lead-man position. At this time he also held the position ofunion steward. Towards the end of November 1972Kleparek was called in by supervisors to discuss com-plaints stemming from his use of company time to.per-form his union duties. Because his job performance didnot improve, Kleparek was demoted on December 5,1972.The October 5, 1973, contract between the Employerand the Union for the first time provided for a biddingprocedure for the leadperson position whereby, at thetime of a permanent opening, an employee with thegreatest seniority could bid for the job opening. Klepa-rek bid into a leadman position and was assigned tothat position effective December 26, 1973. The Com-pany was orally advised on December 26, 1973, byUnion Business Agent Pool, that Kleparek had beenremoved as a steward. On January 18, 1974, around thetime the December 27, 1973, Memorandum of Under-standing was distributed to the Union's members, theinstant charge was filed by Kleparek, whereupon theEmployer refused to sign the Memorandum of Under-standing during the pendency of the charge.While we agree with the Administrative Law Judgethat the Employer and the Union in fact agreed to theprohibition against leadmen serving as stewards onDecember 27, 1973, we disagree with his reliance onCameron, supra,to find 8(a)(3) and (1) and 8(b)(2) and(1)(A) violations of the Act.'We agree with the Em-ployer's view, as asserted in its brief, that the instantcase is closer toWarner Gear Division of Borg- WarnerCorporation,102 NLRB 1223 (1953), which was nar-rowed but not overruled byCameron.Cameronarose from a situation in which a leadman-Board Member Kennedy would find, in any event, in accordance withhis dissent inCameron, supra,that the provision in dispute, whether or notactually adopted by the parties in the written Memorandum of Understand-ing, would be lawful in the circumstances presented by this case215 NLRB No. 107 FREEZER QUEEN FOODS, INC.639steward was advised by his employer that his unionactivities were taking too much time and reducing hisefficiency,and that consequently he must choose be-tween being a leadman and a steward or face demotion.The Board found inCameronthat, in the absence ofany efforts by the employer to seek with the unionalternative solutions to the problem,the employercould not arbitrarily restrict the rights of the employeesand their union to be represented by the man of theirchoice.Adopting the decision of the Trial Examiner(now known as Administrative Law Judge), the Boardfound that the employer violated Section 8(a)(1) of theAct.On the other hand,Warner Gear Division,supra,arose from the company's denial of a union steward'spromotion to a bench inspector position.The Boardagreed with the Trial Examiner that the complaintcharging a violation of Section 8(a)(3) and(1) shouldbe dismissed.UnlikeCameron,where there were nocontractual requirements as to the use of company timefor union business,there were contractual guaranteesinWarner Gear Divisionproviding reasonable time offfor stewards to perform their union duties. In the ab-sence of union animus,the Board found that the em-ployer's desire for its employees to devote all of theirproduction time to their work was a lawful policy,basing this finding on the conclusion that employees donot have a Section 7 right to engage in union activitieson company time.Such a right would arise,if at all,from the contract.In the instant case the General Counsel stipulated asto the Employer's lack of union animus. Nevertheless,theAdministrative Law Judge concluded that theprovision prohibiting leadmen from serving as stewardsis on its face unlawful interference with the employees'Section 7 rights because it is a discriminatory conditionof employment. However,we find such an interpreta-tion of the Act to be in conflict with the Board's policyinCameronwhere,although the Board found a viola-tion of the Act, it ruled against a finding that restric-tions on the leadman-steward function areper sein-valid:InWarner,the Examiner concluded that therewas no room for seeking an accommodation be-tween these interests because of the contractualcommitment.Here we think that room existed,particualarly in light of the absence of such a'con-tractual commitment.Itwill be apparent from this discussion that wefeel constrained to give narrow application to theholding ofWarner Gear.Employees'statutoryrights should not be dilutedin the absence of com-pelling evidence that other considerations requiresuch limitations.Even then,only such limitationsas appear to be reasonable and necessary to ac-commodatethoseconsiderationscanbepermitted.'[Emphasis supplied.]We find that such"compelling evidence"of legitimateconsiderations justify the restrictions attacked here.Here the employer did not arbitrarily restrict theright of the employees and their Union to be repre-sented by the person of their choice.The agreement wasurged by the Union and was the subject of lengthynegotiations.The Union demanded representation dur-ing working hours consonant with past plant practice,and since the Employer required that a leadperson con-stantly be on the production line, the negotiations hadas their goal an end to the practice of leadmen servingas stewards.Both parties were concerned with the di-vided loyalty of such a dual-function employee.The record shows that leadmen are required to havesuperior attendance and to pay constant attention totheir duties,because the leadman position is the mostcritical bargaining unit job.Leadmen must report forwork 45 minutes earlier than the rest of the crew ontheir shifts in order to secure necessary supplies andprepare the production line for operation.The leadmanmust constantly maintain supplies on the line in orderto prevent production from going down,and must takecare of emergencies and be on the scene to relieve hissupervisor so that the latter may perform other duties.In most cases the foremen supervise more than oneproduction line, and hence when the foreman is neededto attend to one line he will have to leave another linein the care of the leadman.The impracticality of sucha leadman being permitted to function as a union stew-ard is exemplified by the Employer'sdemotion ofKleparek on December 5, 1972,over a year beforeadoption of the leadman-steward provision.The Em-ployer's action was based on Kleparek's diminishedefficiency as leadman due to the incompatible time re-quirements of his steward office.It was these legitimatebusiness requirements which motivated the Employerto agree to the disputed provision.The parties also agreed upon the provision becauseof a mutal concern about conflict of interest problemsif leadmen were to be permitted to serve as stewards inthis facility.About 40 percent of all individuals whohave held the position of leadman over the years havebeen promoted out of the bargaining unit into linesupervisory positions.Indeed,for this reason the Em-ployer initially resisted the Union's demand that thelead position be a bid job.Conflicts of interests wereforeseen in that the leadman-steward might be con-strained from giving directions which he felt were ques-tionable from the Union's point of view,at a time whenhe could be the only representative of management5194 NLRB 168 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent on the production line. Indeed, Kleparek testi-fied that he would refuse to transmit a direction whichhe considered contrary to the collective-bargainingagreement. Since leadmen here were prime candidatesfor supervisory positions, the Union regarded them asmanagement oriented.Under all these circumstances, we are of the viewthat the parties here were not precluded by law fromagreeing upon a prohibition of leadmen serving as stew-ards.Based on the foregoing, we find, contrary to theAdministrative Law Judge, that the Union did not vio-late Section 8(b)(2) and (1)(A) of the Act and that theEmployer did not violate Section 8(a)(3) and (1) of theAct. Accordingly, we shall dismiss the complaint in itsentirety.Local 2000A,International Longshoremen'sAssociation,AFL-CIO,hereinafter calledthe Union,is a labor organiza-tion underthe Act.11THE MERITSThe pleadings, as amended at the hearing, raise the follow-ing issues:1.Whether the Union violated 8(b)(2) and (1)(A) and theCompany violated Section 8(a)(3) and (1) by entering into,maintaining, and enforcing an understanding that no em-ployee might serve as a leadman and Union steward or officerat the same time.2.Whether the Union violated Section 8(b)(1)(A) byremoving Kleparek as union steward.A. Sequence of EventsORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed in its entirety.DECISIONSIDNEY SHERMAN: Administrative Law Judge: The originalcharges herein were served on Respondents on January 18,1974, the complaint issued on February 28, and the case washeard on March 26 and 27. The issues litigated related toalleged violations of Section 8(a)(3) and (1), and 8(b)(2) and(1)(A), of the National LaborRelationsAct, as amended,through theimpositionof certain restrictions on the commin-glingof the functions of leadman and steward in the samepersonAfter the hearing briefs were filed by all parties.'Upon the entire record,' the following findings andrecommendations are made:ITHE RESPONDENTSFreezer Queen Foods, Inc., hereinafter called the Com-pany, is a corporation under Delaware lawand is engaged atits plant inBuffalo, New York, in the processing and distribu-tion of frozen food items. During 1973, the Company re-ceived from out-of-state sources materials worth more than$50,000 and shipped to out-of-state points products worthmore than that amount. The Company has been at allmaterial times engaged incommerce within the Act.IOn June 4, counsel met with me at my request in an effort to secure astipulation with regard to certain matters, which stipulation was later re-ceived in evidence as Joint Exh 6 Thereafter, the General Counsel submit-ted in writing comments with regard to some aspects of the case that werediscussed at the above meeting Counsel for Freezer Queen, by letter of June7, objected to any consideration of the General Counsel's communication,because it was in the nature of a supplemental brief This objection is sus-tained and no weight has been given to the contents of that communication2For corrections of the record and certain evidentiary rulings, see JointExh 5, and the orders of May 21 and June 11The Union has had longstanding contractual relations withRespondent. The contract unit comprises about 480 produc-tion and maintenance employees, who work on three shifts.They are serviced by eight union stewards. The various fore-men scattered throughout the plant, who are admittedlysupervisors under the Act, are assisted by leadmen.3 Klepa-rek servedas a unionsteward on the second shift fromNovember 1971 to December 26, 1973. He served his firststint as a leadman from March 1972until hisdemotion fromthat position in November 1972. He was restored to that poston December 26, 1973, but was thereafter removed by theUnion as stewardThe" instant charges were filed on January 18, 1974.B Discussion1.The deferral issueA motion by the Company for deferral by the Board of theinstantcontroversy to arbitration underCollyer InsulatedWirewas denied at the hearing. That motion is renewed inthe Company's brief and is again denied.The current contract between Respondents contains agrievance procedure culminating in binding arbitration,'and the alleged restrictionagainststewards functioning asleadmen might be deemed to be a violation of article X of thecontract, which forbids discrimination,inter alia,because of"any service rendered the Union or any office held in theUnion."However, it is clear that the other issueherein-the legality of the Union's ouster of Kleparek assteward-would not be grievable under that contract, sinceitmakes no provision for the filing of grievances against theUnion but only against the Company. As the arbitratorwould, therefore, have no power to settle the entire contro-versy herein but could deal with only one of two interrelatedissues, deferral would not be appropriate for that reason3For simplicity, the masculine form is used herein rather than the moreneutral"leadperson"appearingin the record4 192 NLRB 837 (1971)5JointExh 1, art Vii FREEZER QUEEN FOODS, INCalone.'Moreover, even as to the oneissuethat seemsarbitrable-the alleged agreement between the Company andthe Union to ban steward-leadmen-it is clear that the inter-ests of the Union would be adverse to those of the grievant,particularly as a finding for him on that issue would compro-mise the Union's position on the ouster issue. Yet, the con-tract requires that in a case such as this the Union representthe grievant at every step of the grievance procedure andparticipate in the selection of the arbitrator and that the latterlook to the Union (and the Company) for his compensation.The Board's policy is not to defer to arbitration under suchcircumstances.'2.Was there a binding, contractual restriction?The General Counsel contends that the Company violatedSection 8(a)(3) and (1) by entering into an understandingwith the Union, oral or written, that no employee would bepermitted to serve as leadman and'steward at the same time.The Respondents present somewhat divergent defenses. TheUnion's position is that there was such an understanding andthat Kleparek was removed as steward pursuant thereto butthat such understanding and removal was lawful. The Com-pany, on the other hand, denies that there was any suchunderstanding, but agrees with the Union that it would, inany event, be lawful.As to the existence of the understanding, a synthesis of thetestimony of Respondents' witnesses and a stipulation re-ceived in evidence8 show that in September and October1973, there were negotiations for a contract to replace the oneexpiring on October 1; that on October 3, in the course ofthose negotiations the Company agreed for the first time topermit employees to bid for the job of leadman and to awardthat job to qualified employees on the basis of seniority; andthat in connection with a discussion of the pros and cons ofsuch a procedure the Union and the Company both expressedthe view at that time that the same individual should not actsimultaneously as leadman and steward because of the super-visory or quasi-supervisory nature of the leadman's job andthe resulting conflict of interest; that agreement was reachedon the terms of a new contract on October 5; that at the sametimeagreement was reached on a memorandum of under-standing that dealt primarily with job descriptions, includingthat of leadman;' that the typewritten draft of both agree-ments, as prepared by counsel for the parties' signatures, didnot contain any restriction on leadman holding a union posi-tion; that late in November both parties signed those draftswithout any reservations; that on or about December 24, theprinter's proofs of both documents were received by the par-ties; that, in reviewing them, Sullivan, secretary-treasurer ofthe Union, noted the absence of any restriction on leadmenserving asstewards; that on or about December 27, he askedfor a meeting with the Company's director of industrial rela-tions,Verostko, to discuss that matter,amongothers; thatsuch a meeting was held on December 27, which was at-tended by Sullivan, Verostko, and Cooney, a vice president6SheetMetal Workers'InternationalAssociation, Local Union No 17,AFL-CIO (George KochSons,Inc),199 NLRB 166 (1972),Kevin SteelProducts, Inc,209 NLRB 493, 494 (1974)7KansasMeat Packers,a DivisionofAristo Foods, Inc,198 NLRB 543(1972)8Joint Exh 6641of the Company; that at that meeting Sullivan took the posi-tion that the restriction on dual service by leadmen had beenagreed to on October 3, and should have been included in thesigned documents and that the omission should now beremedied; that, while disavowing any prior commitment onthe subject, the Company agreed to grant the Union's request;that both parties then instructed the printer to produce a newversion of their memorandum of understanding, which in-cluded thelanguagedemanded by the Union, but they did notat that time formally execute any revised draft of that memo-randum; that, when the Union thereafter asked it to sign anew draft containing the agreed-upon revision, the Companyrefused to do so;' that in the meantime, in mid-January, theUnion began to distribute to its members copies of the revisedmemorandum;10- and that such printed copies contained thefollowing language, which had been added to the originalmemorandum in the manner just described- "It is agreed thatan employee may not serve as a Lead Person and a UnionSteward or Officer of the Union at the same time "On the basis of the above evidence, the General Counselcontends, and the Union agrees, that as early as October 3,there was a legally binding oral commitment by both Re-spondents to bar stewards and Union officers from serving asleadmen. However, the Company disagrees. While concedingthat the matter was discussed on October 3 during thenegotiations for' a new contract and that both it and theUnion expressed the opinion that the combining of thosefunctions in the same person was undesirable, the Companydenies that this was more than an exchange of views; andVerostko testified without contradiction that during thepreparation by both counsel of the final drafts of the parties'agreements he expressly rejected a request by the Union thata restriction against steward-leadmen be reduced to writing,on the ground that such restriction was an "internal unionaffair."In any case, even if there were an oral agreement on Octo-ber 3, as the Union contends, it would not survive the subse-quent execution of the written memorandum late in Novem-ber.Under the parol evidence rule, a prior orcontemporaneous oral agreement may not alter the terms ofa written contract," and the Board has applied that rule inrefusing to permit a party to a written collective-bargainingcontract to vary the terms thereof by proving a contempo-raneous, oral agreement or understanding." Any other rulewould result in the proliferation of litigation over the contentsof such contracts and put the Board squarely in the businessof writing or rewriting agreements on the basis of disputedoral testimony and debatable credibility resolutions.The language which the General Counsel here proposes toadd to Respondents' written commitments imposes a condi-tion on the eligibility of an employee to serve as a leadman,which condition is in addition to those specified in the origi-v Such refusal was admittedly not because of any dispute over textualmatters but because of the pendency of the instant charge Since that chargewas filed on January 18, it is inferred that such refusal occurred soonthereafter10G C Exh 211American Jurisprudence,2d ed , Vol 30, §1016,et seq12Oakey A Dahlberg and Ruth N Dahlberg, Co-Partners d/b/a WaialuaDairy,111 NLRB 1220, 1236-37 (1955),Seaboard Terminal and Refrigera-tionCompany,114 NLRB 1391 (1955),Jersey Contracting Corp,112NLRB 660 (1955) 642DECISIONSOF NATIONALLABOR RELATIONS BOARDnal memorandum of understanding, and to that extent altersthe terms thereof. Since the parol evidence rule precludesgiving legal effect to any such alteration, it follows that nofinding may be made on the basis of the events of October 3that there was a binding agreement that the functions of aleadman and steward orunionofficer might not be combinedin the same person."There remains to be considered whether any such agree-ment emerged from the meeting of December 27 and thesubsequent events related above.The Company contends that these events did not result ina legally binding commitment to bar leadmen from acting asstewards or union officers However, there was admittedly onDecember 27 an oral agreement on the subject which, stand-ing alone, would be legally binding."Moreover, the oralagreementwas evidenced by a document, which was sent byboth parties to the printer, and which admittedly correctly setforth the terms of the parties' oral agreement. It is true thatafter that document had been printed and the Union hadalready distributed copies to employees, a representative ofthe Company refused to affix his handwritten signaturethereto, for reasons of expediency. However, signing by handis only one way of manifesting assent to the obligations setforth in a wnting. Arranging for, and, in effect, authorizingthe distribution to third persons affected thereby of copies ofa document purporting to be a signed agreement is sufficientproof of adoption of that agreement. In any event, even ifformal execution were required here, the Company, havingarranged with the Union to give currency to what purportedto be a copy of a duly executed contract, would be estoppedto deny that it had been so executed 15It is concluded from the foregoing that, while both thecompany representatives and the union negotiating commit-tee as early as October 3 indicated that they did not favorcommingling the functions of leadman and steward, therewas no legally binding agreement on that point until Decem-ber 273.Was the December 27 agreement unlawful?Ithas been found that on December 27 Respondent en-tered into a legally binding agreement that no employeewould be allowed to serve as leadman and union steward orofficer at the same time. The Company and Union contendthat there was nothing unlawful in such a provision. The13While there is an exception to the parol evidence rule, where a provisionsought to be added to a written contract was omitted through mutual mis-take, that was not the case here Although Sullivan contended that theomission here was an oversight, the record is clear that the omission wasdeliberate on the part of the Company14Unlike the case of the alleged oral agreement on October 3, proof ofan oral agreement on December 27 would not be barred by the parol evi-dence rule, since it postdated the execution of the collective-bargainingcontract and the memorandum of agreement That rule bars proof only ofan oral commitment made prior to, or contemporaneously with, the writtenagreement it purports to modifyMoreover, as explained below, the instant oral agreement was eventuallyreduced to writing in a form legally binding on Respondent15While there is no evidence that it distributed any of the printed copiesof the revised memorandum, the Company admittedly authorized the print-ing of such copies and it was foreseeable that the Union, at least, would givethem general circulation, since, otherwise, there would have been no pointto having them printedGeneral Counsel, on the other hand, would equate such aprovision with one conditioning the hiring of job applicantson union membership-that is, on foregoing their right notto join a union, except as limited by Section 8(a)(3). Thereseems to be merit in such an analogy. Here, promotion toleadman or retention of employment as a leadman is condi-tioned on foregoing the statutorily protected right to engagein unionactivity as a steward or officer of the Union. InCameron Iron Work.S16an employer was found to have vi-olated Section 8(a)(1)" by requiring an employee to resignas steward as a condition of retaining his jobas leadman. Inthe General Counsel's view, there is no sound reason to as-sume that the Board would have reached a different result inCameron,if, instead of merely imposing that requirement ona particular employee, the employer had, as here, imposed iton all his employees.The Company contends that theCameroncase is not appli-cable here for various reasons, and that, in any event, nofinding of a violation of Section 8(a)(3) or (1) is proper.In seeking to distinguish theCameroncase, the Companyargues that (1) here, the conduct challenged by the GeneralCounsel wasnot unilateralemployer action, as inCameron,but bilateral action by both the Company and the Union; (2)the situation with regard to theamountof working timerequired to be spent by union stewards on union business isdifferent here than it was inCameron;and (3) the commin-glingin the same person of the functions of leadman andsteward gives rise to a potential conflict of interest (a matterwhich was not specifically considered inCameron)Thesewill be consideredseriatim.(a)TheUnion's role as adefenseBy deferring to the Union's wishes, argues the Company,it cannot be said to have interfered with the employees' "or-ganizational rights", nor can it be said to have interfered withtheir right to choose their own "representative," since thatterm, as used in Section 7, denotes only labor organizationsthemselves, and not the agents of such organizations. How-ever, it is too late in the day to argue that the protectionafforded by Section 7 to employee involvement in "concertedactivities for the purpose of collective bargaining or othermutual aid or protection" does not extend to the seeking orholding of union office If that were so, an employer wouldbe free to discriminate against an employee because he wasa union agent or officer.However, there seems to be implicit in the foregoing argu-ment by the Company a contention that Section 7 does notimmunize employees against the imposition by their ownunion of reasonable restrictions on their eligibility to hold aunion post, and that the instant provision was such a restric-tion. The question whether a union is privileged to refuse topermit leadmen to serve as stewards is a novel one and willbe considered at length at a later point in this Decision. Bethat as it may, it is well settled that, whatever latitude it mayhave to regulate its internal affairs, a union may not, underthe guise of such regulation, interfere with the employment16 194 NLRB 168 (1971), enfd 464 F 2d 609 (C A 5, 1972)11No violation of Sec 8(a)(3) was there alleged FREEZER QUEEN FOODS, INC643relation." Here, both Respondents have extended any unionrule or policy that may be involved beyond any permissiblescope by incorporating it into a contract provision that limitsthe opportunities for promotion of stewards and union offic-ers.(b)The time factorThe Company contends thatCameronis not controlling, inany case, because of an alleged irreconcilable conflict betweenthe demands of his two jobs on the time of a leadman-stew-ard.InCameron,the respondent also attempted to justify itsopposition to the leadman's serving as steward on the groundthat his job as leadman required that he devote full time tohis work and that his duties as union steward prevented himfrom doing so.19 In rejecting that contention, the Boardmajority stated:... neither party explored with the other what solu-tiotiswere available-e g. whether Baker might havebeen permitted to perform some union'functions duringworking hours, perhaps more limited in scope and tim-ing than would have been the case with a non-leadman,or whether the Union might even agree to a total restric-tion of Baker's stewardship duties during work timebecause of the allegedly demanding nature of the lead-man assignment. It surely is not inconceivable that somemutually satisfactory arrangement could have beenworked out.In theabsence of such efforts,we agreewith the TrialExaminer that Respondent could not arbitrarily restrictthe right of the employees and their Union to be repre-sented by the man they desired to have represent them. . . InWarner,20the Examiner concluded that therewas no room for accommodation between these interestsbecause of the contractual commitment Here we thinkthat room existed particularly in the light of the absenceof such a contractual commitment.The Company contends that the situation here is distin-guishable because the record shows not only that its leadmenare required to devote full time to their duties but also thatthe Unioninsiststhat they handle their union business duringworking time and has indicated that it will not consent to any"accommodation" such as was enjoined by the Board inCameronThe Company's director of industrialrelations,Verostko,testified that a leadman is expected to give all his workingtime to his job because of his various responsibilities, whichmake him a "key" employee, but, at a later point, he assertedthat every job in the plant was a "key" job. Yet, it is clear thatthe Company had no objection to employees who were not18Scofield v NLR B,394 US 423 (1969),NLR B v Allis-ChalmersMfg Co,388 U S 175,195 (1967),TheBabcock & Wilcox Co,110 NLRB2116, 2132 (1954), enfdsubnom. InternationalBrotherhood ofBo,lermak-ers, etc, District No2, 232 F 2d 393 (C A 2, 1956),NL R B v Phila-delphia IronWorks,211 F 2d 937, enfg 103 NLRB 59619 In that case,as here, it was the practice of the steward to handle unionbusiness during working timeThere wasno contractualauthority for suchpractice, as there wasinWarner GearDivision,102 NLRB 1223, where theBoard reached a different result20 See preceding fnleadman serving as stewards and handling union businessduring worktime, and it was admitted that such stewardsspent 2 to 3 hours a week on union business. While Kleparekestimated that, when he was a steward, he devoted only 45minutes to an hour per week to union business, Verostkodisputed this, asserting that the correct figure for Kleparekwas 5 to 6 hours a week However, the Company's productionsuperintendent, Tucker, acknowledged that he had no objec-tion to Kleparek, as a leadman, performing the duties of asteward during work hours, provided that, before leaving hiswork station, he gave advance notice to his foreman so thathe could arrange for a temporary replacement, and providedthat this was not done during the first 45 minutes of shift,when he was required to prepare the production line foroperation.21Kleparek acknowledged that, as a steward, hedid in fact attend to union business at the beginning of hisshift rather than later in the day. Accordingly, it seems thatthe time problem with respect to Kleparek could be resolvedsimply by an arrangement whereby he would be required toremain at work until after he had set up the production line,and to give his foreman an opportunity to arrange for areplacement before leaving his post for union business.22Finally, it may be pointed out that the "time factor" de-fense would not apply, in any case, to union officers, who arealso barred by the contract provision from serving as lead-men There was no evidence nor contention that any of themperformed his union duties during working time(c)The "conflict-of-interest" issueOne of the defenses pleaded in Respondents' answers to thecomplaint is that, as a leadman, Kleparek was a statutorysupervisor. In that case, he would be precluded under Boardlaw from acting as a union representative. In an effort tosubstantiate that defense, extensive testimony was adducedconcerning the duties of leadmen In addition, in their briefs,Respondents contend that since, as the record shows, a lead-man, whether or not a supervisor, is required to give ordersto employees with regard to their work assignments, to reportany misconduct on their part to his foreman, and to assist thelatter in various other ways in his direction of the work force,such activities on his part may become the subject of a griev-ance, which, if he were also a steward, he would be requiredto processWith regard to the latter contention, the GeneralCounsel aptly points out that auy such conflict may be a-voided by the Union's assigning some other steward to handle21The leadman was required to report 45 minutes earlier than the rest ofthe crew on his shift, to give him an opportunity to order the necessarysupplies and otherwise prepare the production line for operation22Although Sullivan declared at the hearing that the Union would notagree to Kleparek's performing the duties of a steward outside of workinghours, as this might result in undue delay in handling a grievance, the recordaffords no reason to believe that the Union would objectto an arrangementsuch as is outlined in the text, above, whereby Kleparek would be free tohandle a grievance at any time after the 45-minute "preparatory" period Atany rate, whether the Union would agree to a particular arrangement canbest be determined by putting the matter to the test of good-faith bargainingand not on the basis of assertions by a representative of a respondent whichmay or may not have been influenced by the exigencies of litigation More-over, should the Union remain adamant and an impasse on the issue bereached in negotiations, the Company would be free to institute unilaterallyits last offer on the subject 644DECISIONSOF NATIONALLABOR RELATIONS BOARDthat particular gnevance.23 Such a procedure would be con-sistentwith the spirit of accommodation enjoined by theBoard inCameron.It is true that Kleparek asserted at thehearing that as a leadman he would not transmit an order thathe believed to be violative of the Union's contract. However,it is evident that he was referring at that point to his policywith regard to transmitting orders during his current tenureas leadman, when he was no longer a steward, and that thispolicy was rooted in his allegiance to the Union as a member,apart from any status he might enjoy as a steward. Thus, hisreluctance to abet a supposed contract violation is not aproblem that can be solved by precluding him from servingas steward, but, if the occasion should arise, might moreappropriately be dealt with through the Company's discipli-nary procedures as a failure to discharge his duties as lead-man.On the more basic issue of supervisory status, it may benoted at the outset that the original memorandum of under-standing executed by Respondents26 contained the followingdescription of the duties of leadmen:Performs work requiring full knowledge of routineand procedures, may be required to coordinate efforts ofother workers - work under direction of Supervisor witha minimum of instruction.Transmit (not originate) instructions, directions orschedules of work required to others within bargainingunit.To assemble and write report on factual matters per-taining to his/her area of work - to include counts,weights of material and work requirements.From written or verbal schedules,initiatescalls forand moves material or equipment to prepare and main-tain the operation in his/her area of responsibility.Communicates material and job requirements to ap-propriate Supervisors and/or other Personnel as re-quired to assist in assurance of continuity of operationMaintains his/her work area in an orderly mannerMay be required to handle special assignments of adifficultor non-routine nature.Perform any other activity as requiredSo far as the record shows, this was the only statement ofthe leadman's functions issued by the Company or com-municated to its supervisors.While the foregoing is not amodel of precision, it seems clear that, with regard to thecommunication of any instructions, directions, or work as-signments to others in the unit, a leadman is limited to trans-mitting those which he receives from his foreman. In the faceof this official version of the limited, nondiscretionary natureof a leadman's duties, it was incumbent upon Respondents toput forward some evidence that the foregoing document doesnot reflect the actual practice in the plant.23As noted above, there are eight stewards in the plant, none of whom,according to Verostko's uncontradicted testimony, was assigned to serviceany particular group of employeesMoreover, this contention would not justify the restrictionagainst unionofficers acting as leadmen, since they do not process grievances24 Joint Exh 3In the case of Kleparek, the only direct testimony withregard to his duties as leadman was his own. His foreman,Zale, did not testify and no explanation was offered for thatomission and, as might be expected, Kleparek's testimonygave little support to Respondents' contention that his jobwas that of a supervisor. According to such testimony, hisduties were limited to ordering supplies for the productionline based on posted instructions as to what products to runon a particular day, transmitting to others verbal orders fromZale relating to changes in production schedules, maintainingproduction records, reporting absences to Zale, notifying himof any shortage of supplies, and performing work on theproduction line Kleparek added that, if an employee refusedto comply with an instruction relayed to him by the witness,he would notify Zale but he would not otherwise report anymisconduct by an employee nor issue any reprimand; that hehad never been instructed to do so, that, if a machine breaksdown, he notifies the maintenance man of that fact but doesnot give him any instructions regarding repairing the ma-chine, that employees take work breaks in accordance witha prearranged schedule, which they have devised themselves;and that on days that Zale is absent he is replaced not byKleparek, but by another foreman.The Company did adduce testimony by Wesselenyi, whohad been a leadman on the 5-ounce line for 11 months untilhis promotion in 1970 to foreman, about his former duties asleadman, and in the main his testimony on that point paral-leled that of Kleparek.26In any event, the critical question here is what a leadman'sduties were at the time of the adoption of the disputed provi-sion on December 27, 1973. On that point the definition ofthe leadman's job adopted by Respondents in their currentcontract was entitled to more weight than any testimonyabout what a particular leadman did in 1970.27 And, even ifit be assumed that the particular job occupied by Wesselenyiin 1970 on the 5-ounce line has not changed since that time,that would not warrant rejection of Kleparek's testimonyabout what he did asa leadmanon a different productionline,28 particularly as we are dealing with the question of theextent to which there were deviations in actual practice froma norm fixed by contract. Absent any evidence of any plant-wide instructions on the subject,29 it must be assumed thatany such deviations would reflect the particular situation andcapabilities of each leadman. This was illustrated by Wes-26 In its brief the Company points to testimony by Wesselenyi that as aleadman he would call upon a mechanic to repair a machine or a cleanupman to mop up a gravy spill, and would direct production workers toreprocess defective products However, it does not appear that he had to useany independent judgment in determining where, by whom, and how thoseactivities were to be performed Reference is also made to'his testimony thatas a leadman he reprimanded employees for misconduct and assigned over-timeHowever, he acknowledged that, if an employee ignored his repri-mand, he had no authority to take any further action other than to reportthe matter to the foreman, and that he could not require an employee towork overtime but could only ask for volunteers27'Although Wesselenyi and Production Superintendent Walters insistedthat since 1970 there had been no change in the leadman's job, it is signifi-cant that the former acknowledged that, unlike the situation in 1970, lead-men no longer substitute for foremen during their vacations, because therewere now "hardly any leadmen in the plant" who were qualified to take overfor a foreman28He worked on the 2-pound line29The record shows that there were in fact no such oral or writteninstructions FREEZER QUEEN FOODS, INC645selenyi's further testimony that in his present job as the onlyforeman on the second floor,which job involves supervisionof two widely separated production lines with the assistanceof but one leadman,the witness is required to leave thatleadman in charge of one line for considerable periods of timewhile the witness is attending to the other one. Even if if beassumed that this was sufficient to constitute that leadman,and any others similarly situated,supervisors,3titwouldhave no relevance to the status of those leadmen,like Klepa-rek,whose foreman did not have to cover so muchterritory."It follows that some, at least,of the Company's leadmenwere not statutory supervisors and that,insofar as the con-tractual provision here under attack conditioned their reten-tion of their jobs on their refraining from certain types ofunion activity,such provision established a discriminatorycondition of employment.It is, accordingly,found that, byadopting such a provision,the Company violated Section'8(a)(3) and(1) of the Act, and that,by causing the Companyto do so, the Union violated Section 8(b)(2) and(1)(A).4.The removal of KleparekAs already related, Kleparek had been a union stewardsince November 1971, and had also served as leadman fromMarch to November 1972. In November 1973, pursuant tothe newly negotiated contract, he bid for reinstatement to theposition of leadman and on December 26 was awarded thatjobThe same day he was removed as steward by UnionBusiness Agent Pool 32 Since it has been found that it wasnot until the next day that Respondents reached any legallybinding agreement barring stewards from acting as leadmen,no violation by the Union in removing Kleparek may befound, unless such removal may be deemed unlawful, in itself,without reference to any contractual provision However, theGeneral Counsel litigated the case solely on the theory thatthe Union violated Section 8(b)(1)(A) and (2) by the removalof Kleparek, because it was thereby enforcing an unlawfulagreement, and in his brief the General Counsel still relies onthat ground. In view of this, it may well be questioned30 The testimony of Barrett and Walters indicated that most of the fore-men have responsibility for more than one line and that, while they areattending to one line, the other is under direction of their leadman How-ever, Barrett's testimony was that her leadman had this responsibility onlyfor a few hours a week and Walters' testimony indicates that in such casesthe leadman has previous instructions from the foreman as to what direc-tions to give, and there was no evidence that in such cases the leadman doesanything more than follow a prescribed routine31Walters testified that the Company's third shiftconsists of a plantwidecleanup operation by a crew of 25 men under a leadman and a foreman, andthat the leadman will move some of those men from job to job However,Walters acknowledged that what jobs will be done during the shift is deter-mined in advance in the course of a tour of the plant by the foreman andthe leadman Although the leadman directs the men assigned to him as towhat type of detergent and how much water to use, Walters did not say towhat extent he was using his own judgment or following a prescribed rou-tineThe latter would seem more likely, in view of the limitation in theleadman's job description against originating orders It is found that thenight-shift leadman is not a supervisor32Verostko's testimony that on December26, Pool notified him of thataction is credited Pool did not testify and the best that can be made ofSullivan's rather confused testimony on this point is that he did not learnof the removal until early in January, when he was told that the Companyhad rejected a grievancefiledby Kleparek because he had been removed asstewardwhether theissueof a union violation or any other theory wassufficiently litigated.Had the Union been put on notice thatits right to remove Kleparek as a steward, apart from anyagreement with the Company,was in issue, the Union mighthave presented a different defense.In any case, even if adequate litigation of the issue beassumed, I am not persuaded that the Union violated the Actby the removal of Kleparek, considered apart from any con-tractual provision. Nothing in the Act places any restrictionon the right of a Union to select or remove stewards, exceptinsofar as the exercise of that right may be deemed to impingeon the guarantees of Section 7. That provision has been con-strued by the Board to protectunionstewards and officersagainst reprisals by employers because of the manner of theirperformance of the union duties and, as already noted, inCameron Iron Works, Inc., suprathe Board held that anemployer violated Section 8(a)(1) by requiring that a unionsteward resign that post as a condition of retaining his job asleadman. There may be distilled from the foregoing the doc-trine that Section 7 protects from any interference by anemployerthe right of an employee to functionas a unionsteward. The issue here is to what extent that right wasprotected against interference by the Union, absent any im-pact on Kleparek's status as an employee of the Company Ina sense,every time a union removes a steward it is interferingwith his right toengagein union activities in that capacity.However, in construing the proviso to Section 8(b)(1)(A)33in the light of its legislative history, the Supreme Court hasdistinguished between "internal" and "external" enforce-ment of union rules, holding that "Congress did not proposeany limitations with respect to the internal affairs ofunions,aside from barring enforcement of a union's internal regula-tions to affect a member's employment status.""InScofield, suprathe Court reaffirmed its holding inAllis-Chalmers, suprathat,while a union violated the Act bycausing anemployer to discipline an employee for breach ofa union rule, the imposition of a fine by the union for the samebreach was permitted by the proviso to Section 8(b)(1)(A). Inthis context, the Court citedMinneapolis Star and TribuneCompany,109 NLRB 727 (1954), where the Board found aviolation of the Act by a unionin causingan employer todiscriminateagainst anemployee because he crossed a picketline, but found no violation in the union's fining the employeefor thesameconduct.The Court then laid down the following guidelines fortesting the validity of an "internal" union rule:.section 8(b)(1) leaves a union free to enforce aproperly adopted rule which reflectsa legitimate unioninterest, impairs no policy Congress has imbedded in thelabor laws,and isreasonably enforcedagainst unionmembers who are free to leave the union and escape therule.We will next consider whether those guidelines were methere.33 Sec 8(b)(1)(A) makes it an unfair labor practice for a union to restrainor coerce employees in the exercise of their Section 7 rights,but in a provisoreserves the right of a union"to prescribe its own rules with respect to theacquisition or retention of union membership "31NLR B.v.Allis-ChalmersMfg.Co., supra Scofield vNLR B.,supra 646DECISIONSOF NATIONALLABOR RELATIONS BOARDInitially, itmay be pointed out that here there were in-volved two union rules. The first was a provision of theUnion's constitution giving its business agents unlimited dis-cretion with regard- to the "appointment and removal of shopstewards."35The second rule here involved is a provision of the Union'sinternational constitution, which precludes anyone employedin a "supervisory job" from holding any "office" in a localunion. While the Union's own constitution does not expresslyinclude stewards in the roster of "officer," Sullivan, theUnion's secretary-treasurer, testified that the term "office" asused in the foregoing constitutional provision has been his-torically interpreted as including the office of steward As forthe meaning of "supervisory jobs," Sullivan-maintained thatthat term has traditionally been deemed to denote not onlythose who would be considered supervisors under the Act butalso any employee who directed the work of others, that theissue had arisen in the case of hatch bosses who direct long-shoremen in the loading and unloading of vessels, and thatthere have been rulings by the Union's sister locals and by itsparent body that hatch bosses may not serve as stewards.There was no contradiction of this testimony and it is cred-ited It follows that on December 26, when Kleparek wasreinstated as leadman there was in effect a properly adoptedunion rule barring leadmen from serving as stewards, and, inview of the timing of Pool's action in removing Kleparek assteward on that date, it is found that such action was precipi-tated by Kleparek's elevation to leadman, which created asituation interdicted by that rule It follows that Kleparek'souster was in accordance with a properly adopted union ruleThere remains to be considered the legitimacy of the unioninterests served by that rule as applied to a leadman likeKleparek The purpose of that rule, according to Sullivan,was to "afford the individual worker the best possible repre-sentation " In this connection, Sullivan cited the difficulty aleadman-steward would have in prosecuting as a steward agrievance over some action he had taken as a leadman.While this may not have been an insoluble problem '16 therecord shows that there were other, more cogent reasons foran apprehension on the part of Pool and the other membersof the Union's negotiating committee that advancement tothe job of leadman would impair the effectiveness of a stew-ard. There was uncontradicted testimony by Verostko that atthe penultimate bargaining session, on September 28, theCompany opposed opening up the job of leadman for bidding,explaining that it considered its leadmento be potentialsupervisors; that this explanation prompted the comment bya union representative that leadmen were management-ori-ented to the point that they were prone to carry tales tosupervisors about employee activities; that the tendency ofleadmen to inform on their fellow employees was aired againat the October 3 meeting; and that the consensus of the unioncommittee with respect to the propriety of the same personserving as steward and leadman was that "the leadman.. .historically has been a training ground for supervisors andthat. . a steward could not function as a lead person andsteward at' the same time because the individual would be35Union Exh 4, art IX, sec 636 See the treatment of this point, above, in connection with the discussionof the validity of the contractual restriction on steward-leadmennaturally . . . leaning towardmanagementand management-oriented with his eye on the supervisory position and thatthere would be an inherent conflict of interest."A fillip was added to the foregoing by Verostko's testimonythat at the September 28 meeting Kleparek, who was on theunion negotiating committee, agreed, himself, that, becauseof their identification with management, leadmen should notserve as stewards. Kleparek did not dispute this and acknowl-edged, in fact, that at the October 3 meeting he had an-nounced that he, personally, had no intention of bidding fora positionas leadman.37It is, thus, clear that the Union'smainconcern was thatpromotion of a steward to a job which was a training groundfor supervisors would subject him to the temptation to currythe favor of management and blunt his effectiveness as anemployee representative.It is found that this was a properunionconcern and thatthe removal of Kleparek reflecteda legitimateinterest of theUnion.There is no contention that the enforcement of the forego-ing rule againstKleparek was unreasonable," nor does itappear that it violated any policy of the labor laws within theintendmentof the Court's guidelines inScofield.No violationis found in the removal of Kleparek.IIITHE REMEDYIt having been found that the Company violated Section8(a)(3) and (1) and the Union violated Section 8(b)(2) and(1)(A), it will be recommended that they be ordered to ceaseand desist from such violation and that they take appropriate,affirmative action.CONCLUSIONS OF LAW1.The Company is an employer engaged in commerceunder the Act.2.The Union is a labor organization under the Act3.By adopting on December 27, 1973, a contract provisionprecluding any employee fromserving as leadman and unionsteward or officer at the same time, and by maintaining thatprovision in effect, the Company has violated Section 8(a)(3)and (1) of the Act.4 By causing the Company to adopt the foregoing provi-sion, the Union has violated Section 8(b)(2) and (1)(A) of theAct.5. Such violations constitute unfair labor practices affect-ing commerce within themeaningof Section 6 and 7 of theAct.[Recommended Order omitted from publication.]37He explained at the hearing that a subsequent development affectinghis job status forced him to change his mind38Although that rule had not been invokedagainstKleparek when he firstserved as leadman-steward (in 1972), Sullivan explained that this was be-cause at that time opposition to such commingling of functions had not yetcrystalized among the employees, such opposition being first expressed atthe 1973 bargainingsessions,described above There was no contrary tes-timony on the point and no other apparent reason in the record for rejectingthis explanation It is creditedNo issue was raised orlitigatedas to the procedural regularity of Klepa-rek's removal The General Counsel conceded that such removal was notmotivated by any animus toward Kleparek (See item 7 in Joint Exh 5 )